                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TENNESSEE
                               SITTING AT GREENEVILLE

  UNITED STATES OF AMERICA                          )
                                                    )
  v.                                                )      No. 2:19-CR-167
                                                    )      Judge Jordan
  ROBBIE ENGLISH                                    )

              MEMORANDUM IN SUPPORT OF MOTION FOR SEVERANCE

         Comes now the Defendant, Robbie English, by and through counsel, and would file

  this his Memorandum in Support of Motion for Severance and would show unto this

  Honorable Court as follows:

         1.     There is an inherent conflict between a defendant’s pre-trial detention under

  the Bail Reform Act and his presumption of innocence. How is a defendant to be

  compensated for months in pretrial detention in the event he ultimately is found innocent

  of the charges filed against him?

         2.     The Speedy Trial clauses core concern is impairment of liberty. United

  States v. Loud Hawk, 474 U.S. 302, 312 (1986). The clause is directed not generally

  against delay-related prejudice but against delay-related prejudice to a defendant’s liberty.

  Doggett v. United States, 505 U.S. 647, 660 (1992) (quoting the dissent of Thomas,

  Rehnquist and Scalia.)

         3.     The speedy trial guarantee is designed to minimize the possibility of lengthy

  incarceration prior to trial to reduce the lesser, but nevertheless substantial, impairment of

  liberty imposed on an accused while released on bail, and to shorten disruption of life

  caused by arrest and the presence of unresolved crimes. United States v. McDonald, 456

  U.S. 1, 8 (1982). In Barker v. Wingo, 407 U.S. 514, 532 (1972), the U.S. Supreme Court




Case 2:19-cr-00167-RLJ-CRW Document 130 Filed 05/08/20 Page 1 of 2 PageID #: 393
  asserted that the clause was “designed to protect three distinct interests, i) to prevent

  oppressive pre-trial incarceration; ii) to minimize anxiety and concern of the accused; and

  iii) to limit the possibility that the defense will be impaired. The Barker court went so far as

  to declare that of these three interests, the most serious is the last, because of the inability

  of a defendant to adequately prepare his case skews the fairness of the entire system.

  407 U.S. at 532.

         4.     The Defendant respectfully requests that this Court exercise its discretion,

  order a severance, and allow this Defendant to proceed to trial.

                                                      Respectfully submitted,

                                                      ROBBIE ENGLISH



                                              By:     /s/Douglas L. Payne
                                                      DOUGLAS L. PAYNE
                                                      Attorney for Defendant, BPR # 013380
                                                      401 West Irish Street
                                                      Greeneville, Tennessee 37743
                                                      (423) 639-2220


                                  CERTIFICATE OF SERVICE

          I, Douglas L. Payne, do hereby certify that on May 8, 2020, a copy of the foregoing
  Memorandum in Support of Motion for Severance was filed electronically. Notice of this
  filing will be sent by operation of the Court’s electronic filing system to all parties indicated
  on the electronic filing receipt. All other parties will be served by regular U.S. mail. Parties
  may access this filing through the Court’s electronic filing system.




                                                      /s/Douglas L. Payne
                                                      DOUGLAS L. PAYNE



                                                -2-


Case 2:19-cr-00167-RLJ-CRW Document 130 Filed 05/08/20 Page 2 of 2 PageID #: 394
